- 292 -
            Decisions of the Nebraska Court of A ppeals
                  23 Nebraska A ppellate R eports
                      CAPITAL ONE BANK v. LEHMANN
                           Cite as 23 Neb. Ct. App. 292




          Capital One Bank (USA), N.A., appellee and
            cross-appellant, v. Nelseena J. Lehmann,
                  appellant and cross-appellee.
                                ___ N.W.2d ___

                   Filed September 22, 2015.   No. A-14-1109.

 1.	 Courts: Appeal and Error. The district court and higher appellate
      courts generally review appeals from the county court for errors appear-
      ing on the record.
 2.	 Judgments: Appeal and Error. When reviewing a judgment for errors
      appearing on the record, the inquiry is whether the decision conforms
      to the law, is supported by competent evidence, and is neither arbitrary,
      capricious, nor unreasonable.
  3.	 ____: ____. In instances when an appellate court is required to review
      cases for error appearing on the record, questions of law are reviewed de
      novo on the record.
 4.	 Pleadings. “Special appearances” have been abolished in Nebraska;
      however, all pleadings shall be construed as to do substantial justice.
 5.	 Judgments: Jurisdiction. A judgment entered without personal jurisdic-
      tion is void.
 6.	 Judgments: Time. Every court possesses the inherent power to vacate a
      void judgment, either during the term at which it was rendered or after
      its expiration.
 7.	 Judgments: Jurisdiction. If it appears that no jurisdiction was acquired
      over a defendant in the manner required by law, a judgment rendered
      against him is void.
 8.	 Judgments: Jurisdiction: Time. Where a judgment is void for want of
      jurisdiction over the person of the defendant, the latter may wait until an
      effort is made to enforce the judgment, before instituting proceedings to
      have such judgment voided or set aside; the lapse of time is not a bar to
      the granting of the motion.
 9.	 Judgments. A proceeding to vacate and set aside a judgment for the
      reason that it is void must be brought in the court in which the judgment
      was rendered.
                                   - 293 -
           Decisions of the Nebraska Court of A ppeals
                 23 Nebraska A ppellate R eports
                     CAPITAL ONE BANK v. LEHMANN
                          Cite as 23 Neb. Ct. App. 292

10.	 Jurisdiction: Service of Process: Waiver. Proper service, or a waiver
     by voluntary appearance, is necessary to acquire personal jurisdiction
     over a defendant.
11.	 Service of Process. An individual party may be served by certified
     mail.
12.	 Notice: Service of Process. Although Neb. Rev. Stat. § 25-505.01
     (Cum. Supp. 2014) does not require service to be sent to the defendant’s
     residence or restrict delivery to the addressee, due process requires
     notice to be reasonably calculated to apprise interested parties of the
     pendency of the action and to afford them the opportunity to present
     their objections.

   Appeal from the District Court for Red Willow County,
David Urbom, Judge, on appeal thereto from the County Court
for Red Willow County, A nne Paine, Judge. Judgment of
District Court affirmed.
   Bert E. Blackwell for appellant.
  Karl von Oldenburg, of Brumbaugh & Quandahl, P.C.,
L.L.O., for appellee.
   Moore, Chief Judge, and Pirtle and Bishop, Judges.
   Bishop, Judge.
   Capital One Bank (USA), N.A. (Capital One), obtained
a default judgment against Nelseena J. Lehmann for unpaid
credit card charges. Several years later, Lehmann filed a
“Motion of Special Appearance” and claimed that the county
court lacked personal jurisdiction over her when it entered the
default judgment; in her affidavit, Lehmann averred that the
certified mail containing the complaint was signed for by her
estranged husband, who did not inform her of the lawsuit. The
county court for Red Willow County determined that notice
by certified mail, signed for by Lehmann’s husband, was
sufficient notice to enter default judgment. The county court
further determined that Lehmann did not use the appropri-
ate procedure to vacate a default judgment. The county court
denied Lehmann’s motion for “special appearance.” On appeal,
                            - 294 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

the district court for Red Willow County affirmed. We affirm,
but for different reasons.

                        BACKGROUND
   Capital One filed a complaint in county court, case No.
CI 09-685, alleging that Lehmann failed to make payments
on a credit card account and owed Capital One $2,942.37
as of November 23, 2009, plus accrued and accruing inter-
est. The “Service Return” shows that the complaint was sent
via certified mail to Lehmann at an address in McCook,
Nebraska. Because the file stamps on various pleadings in
the transcript are difficult to read, we rely on the undisputed
factual findings of the Red Willow County Court, which were
as follows:
         The pleadings show that the Complaint was filed on
      November 30, 2009[,] and a Service Return was filed
      with the Court on December 24, 2009, showing a certi-
      fied mail proof [of] service with receipt signed by Kurt
      Lehmann on December 7, 2009. A Motion and Affidavit
      for Default Judgment was filed February 1, 2010[,] and
      the Court entered Default Judgment against [Lehmann] on
      February 10, 2010.
   Capital One thereafter began garnishment proceedings in
case No. CI 09-685. In November 2013, Capital One filed
an “Affidavit and Praecipe for Summons in Garnishment
After Judgment,” asking the clerk of the Red Willow County
Court to issue summons in garnishment upon Lehmann Saddle
Company in McCook, upon the belief that the company had
property of and was indebted to Lehmann, the judgment debtor.
A “Summons and Order of Garnishment in Aid of Execution”
was sent to Lehmann Saddle Company via certified mail on
that same date. Similar affidavits, as well as summons and
orders of garnishment, were filed and sent in January 2014
(to a bank in Omaha, Nebraska,) and May 2014 (to a bank in
McCook). It does not appear that Capital One was successful
in its garnishment attempts.
                              - 295 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                  CAPITAL ONE BANK v. LEHMANN
                       Cite as 23 Neb. Ct. App. 292

  On June 27, 2014, Lehmann filed a “Motion of Special
Appearance” in case No. CI 09-685 stating:
        Without waiving her objection to the jurisdiction of
     this Court, or this person, . . . Lehmann, says:
        1. During all times relevant to the allegation in [Capital
     One’s] Petition, . . . Lehmann was a resident and citizen
     of the State of Oklahoma, having moved to Blackwell,
     Oklahoma[,] on September 30, 2009[,] and not return-
     ing to Danbury, Nebraska[,] until June 1, 2011, and this
     Court had no jurisdiction over her person. By this motion,
     [Lehmann] specifically preserves and reasserts her spe-
     cial appearance herein, and does not waive her right to
     object and raise the issue of the jurisdiction of this Court
     over her person.
        2. Subjecting [Lehmann] to the jurisdiction of this
     court is a denial of due process of law and equal protec-
     tion of the laws in violation of the Constitution of the
     United States of America and the Constitution of the State
     of Nebraska.
        WHEREFORE, . . . Lehmann, requests that her special
     appearance be sustained.
Also on June 27, 2014, Lehmann filed an affidavit, wherein
she stated:
        1. Affiant states that she is the defendant in the above
     entitled case.
        ....
        3. Affiant was living in McCook, Nebraska[,] until
     she moved to Blackwell, Oklahoma[,] on September
     30, 2009.
        [4]. On June 1, 2011[,] Affiant moved back to Danbury,
     Nebraska[,] where she now resides.
        [5]. Affiant states that she did not receive a bill con-
     cerning the above matter.
        [6]. Affiant has never received a summons in the above
     entitled case because, due to her separation from her
     husband who sign [sic] for the certified mail, he did not
                             - 296 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

      inform her, and affiant was never afforded notice of the
      proceedings and given an opportunity to be heard.
         [7]. Affiant states that she did not know about the
      above entitled lawsuit until she received notice of inter-
      rogatories on 6-12-14.
   A hearing on Lehmann’s “Motion of Special Appearance”
was held on July 15, 2014. Capital One did not appear at the
hearing, but the record shows that it did receive notice of the
hearing. The court received into evidence (1) the “Service
Return” filed with the court on December 24, 2009, showing
a certified mail receipt signed by Kurt Lehmann on December
7 and (2) Lehmann’s affidavit, filed with the court on June 27,
2014. No testimony was given at the hearing, and the court
gave “both parties” 14 days to submit letter briefs or other case
law they wished the court to consider. Lehmann submitted her
brief to the court on July 25, wherein she argued that because
there had never been any service against her, Capital One’s
default judgment was void.
   In its order filed on August 1, 2014, the county court found
that Lehmann was legally married to Kurt Lehmann on the
date he signed the certified mail receipt and that all require-
ments of service by certified mail were met. See Neb. Rev.
Stat. § 25-505.01(1)(c) (Cum. Supp. 2014). The court found it
had jurisdiction over Lehmann for purposes of entering judg-
ment. The court went on to note that the default judgment was
entered on February 10, 2010, more than 4 years prior, and
that any action to vacate or modify a judgment entered in 2010
would require compliance with the statutory procedures for set-
ting aside a judgment after the term of court; the county court
specifically cited to Neb. Rev. Stat. § 25-2002 (Reissue 2008)
(proceedings to vacate or modify judgment). Finding that
Lehmann failed to comply, the court denied Lehmann’s special
appearance motion.
   Lehmann appealed the county court’s denial of her “Motion
of Special Appearance” to the district court. In its order
filed on November 13, 2014, the district court affirmed the
                             - 297 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

decision of the county court, finding that the county court’s
decision was correct in all respects.
  Lehmann now appeals to this court.
                ASSIGNMENTS OF ERROR
   Lehmann assigns that the district court erred in affirm-
ing the decision of the county court denying her special
appearance.
   Capital One, on cross-appeal, assigns that its due process
rights would be violated if the default judgment is vacated as
requested by Lehmann.
                    STANDARD OF REVIEW
   [1,2] The district court and higher appellate courts generally
review appeals from the county court for errors appearing on
the record. Centurion Stone of Neb. v. Whelan, 286 Neb. 150,
835 N.W.2d 62 (2013). When reviewing a judgment for errors
appearing on the record, the inquiry is whether the decision
conforms to the law, is supported by competent evidence, and
is neither arbitrary, capricious, nor unreasonable. Id.
   [3] However, in instances when an appellate court is required
to review cases for error appearing on the record, questions of
law are nonetheless reviewed de novo on the record. Id.
                          ANALYSIS
   Lehmann assigns and argues that the district court erred in
affirming the decision of the county court denying her special
appearance. In her “Motion of Special Appearance,” Lehmann
claimed that the county court lacked personal jurisdiction over
her when it entered the default judgment; in her affidavit,
Lehmann averred that the certified mail with the complaint
was signed for by her estranged husband who did not inform
her of the lawsuit.
   [4-6] First, we point out that “special appearances” have
been abolished in Nebraska. Pursuant to Neb. Rev. Stat.
§ 25-801.01(2)(c) (Reissue 2008), for all civil actions filed
on or after January 1, 2003, “special appearances shall not
                             - 298 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

be used.” However, “[a]ll pleadings shall be construed as to
do substantial justice.” § 28-801.01(2)(d). Lehmann’s motion
essentially claimed that the county court lacked personal juris-
diction over her at the time Capital One filed its complaint in
November 2009 and through the entry of default judgment on
February 10, 2010. The Nebraska Supreme Court has stated
that a judgment entered without personal jurisdiction is void.
Johnson v. Johnson, 282 Neb. 42, 803 N.W.2d 420 (2011). A
void judgment may be attacked at any time in any proceed-
ing. Id. “A void judgment is in legal effect nothing. Such
a judgment may be vacated at any time on motion for that
purpose. A court may at any time clear its records of unau-
thorized and illegal entries.” Foster v. Foster, 111 Neb. 414,
417, 196 N.W. 702, 703 (1923). Accordingly, and in order
to construe Lehmann’s pleading as to do substantial justice,
we treat Lehmann’s “Motion of Special Appearance” as a
motion to vacate an allegedly void judgment. We note that if
Lehmann had filed her motion for “special appearance” before
entry of a final order, we would have treated it as a motion
to dismiss pursuant to Neb. Ct. R. Pldg. § 6-1112(b)(2) (lack
of personal jurisdiction). However, because a judgment had
already been entered in this case, we treat Lehmann’s motion
for “special appearance” as a motion to vacate the allegedly
void judgment. See, generally, Ehlers v. Grove, 147 Neb. 704,
24 N.W.2d 866 (1946) (every court possesses inherent power
to vacate void judgment, either during term at which it was
rendered or after its expiration).
   In Ehlers v. Grove, supra, William A. Ehlers received a
default judgment against Harvey J. Grove in the municipal
court of the city of Omaha in 1934. Nine years later, an execu-
tion was issued out of the district court for Douglas County
on the judgment; the execution was levied on Grove’s prop-
erty. Thereafter, Grove filed a motion in the municipal court
to vacate and set aside the judgment for the reason that no
service of summons or notice of pendency of the action had
ever been had upon him. After a hearing, the municipal court
                              - 299 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                  CAPITAL ONE BANK v. LEHMANN
                       Cite as 23 Neb. Ct. App. 292

overruled Grove’s motion. Grove appealed to the district court.
After a hearing, the district court decreed that there was a total
failure of service of process or notice of the pendency of the
action upon Grove and that the municipal court was therefore
without jurisdiction to render a judgment against him; there-
fore, the 1934 judgment of the municipal court entered against
Grove should be vacated and set aside. Ehlers appealed the
district court’s order. The Nebraska Supreme Court affirmed
the district court’s order.
   [7-9] In its opinion, the Nebraska Supreme Court set forth
the controlling legal principles:
         “Although generally a judgment may be taken by
      default where it appears that the process has been duly
      served as by statute required, it is the fact of service
      rather than the proof of service that gives the court juris-
      diction.” . . .
         “If it appears that no jurisdiction was acquired over a
      defendant in the manner required by law, a judgment ren-
      dered against him is void.” . . . “[A] judgment rendered
      by a court without jurisdiction of the parties is absolutely
      void. . . .” . . .
         “Every court possesses inherent power to vacate a void
      judgment, either during the term at which it was ren-
      dered or after its expiration.” . . . “‘A court may at any
      time clear its records of unauthorized and illegal entries
      therein.’ . . .” . . .
         “Where a judgment is void for want of jurisdiction
      over the person of the defendant, the latter may wait until
      an effort is made to enforce the judgment, before insti-
      tuting proceedings to have such judgment voided or set
      aside.” . . .
         “‘In such a case the lapse of time is not a bar to the
      granting of the motion.’” . . .
         “An action to set aside a judgment must be brought
      in the court which rendered the judgment, otherwise the
      records of one court would be under the control of other
                             - 300 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

     courts of co-ordinate jurisdiction. A judgment is a matter
     of record, and can only be changed, set aside or modified
     by the court by whose authority the record is made, or by
     the direction of a court of higher jurisdiction in proceed-
     ings to review the judgment. If this were not so, chaos
     would result. . . .” . . .
        “A proceeding to vacate and set aside a judgment for
     the reason that it is void must be brought in the court in
     which the judgment was rendered.” . . . Nor is it neces-
     sary that a meritorious defense be shown on the part of
     the defendant. . . .
        “A void judgment may be set aside at any time upon
     motion made to the court.” . . .
        “It is the settled law of this state that a false return
     of service of process may be impeached by extrinsic
     evidence, and that where the attempted service fails to
     reach the party to be served in any way, a judgment
     founded thereon is absolutely void and open to collateral
     attack.” . . .
        “Proceedings taken in courts of general jurisdiction
     are presumed to be regular and in conformity with law,
     but when it is made to appear that no jurisdiction was
     acquired over the defendant, then the judgment rendered
     is void, and its invalidity may be shown in any action in
     which it may be called in question. . . .”
Ehlers v. Grove, 147 Neb. 704, 706-08, 24 N.W.2d 866, 868-69
(1946) (citations omitted).
   Pursuant to Ehlers v. Grove, supra, the county court has
the inherent power to vacate a void judgment, either dur-
ing the term at which it was rendered or after its expiration,
upon motion to the court; lapse of time is not a bar to such
motion. Because the county court has the inherent power to
vacate a void judgment, the statutory procedures for vacating
or modifying a judgment after the term of court are inap-
plicable. See, Neb. Rev. Stat. § 25-2001 (Reissue 2008);
§ 25-2002; Neb. Rev. Stat. § 25-2008 (Reissue 2008); Neb.
                             - 301 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

Rev. Stat. § 25-2720.01 (Cum. Supp. 2014). We therefore turn
to the merits of Lehmann’s motion to vacate the allegedly
void judgment.
   [10] In her motion, Lehmann claimed that the county court
lacked personal jurisdiction over her when it entered the
default judgment. More specifically, in her affidavit, Lehmann
averred that the certified mail with the complaint was signed
for by her estranged husband who did not inform her of the
lawsuit. Proper service, or a waiver by voluntary appear-
ance, is necessary to acquire personal jurisdiction over a
defendant. Johnson v. Johnson, 282 Neb. 42, 803 N.W.2d 420
(2011). And a judgment entered without personal jurisdiction
is void. Id.
   [11,12] An individual party may be served by certified mail.
See Neb. Rev. Stat. § 25-508.01 (Cum. Supp. 2014). Section
25-505.01(1)(c) governs service by certified mail and states:
         (1) Unless otherwise limited by statute or by the court,
      a plaintiff may elect to have service made by any of the
      following methods:
         ....
         (c) Certified mail service which shall be made by
      (i) within ten days of issuance, sending the summons
      to the defendant by certified mail with a return receipt
      requested showing to whom and where delivered and the
      date of delivery, and (ii) filing with the court proof of
      service with the signed receipt attached[.]
The record reflects that the summons was issued on November
30, 2009; Capital One, on December 2, sent the summons by
certified mail to Lehmann in McCook; the return receipt was
signed by Kurt Lehmann on December 7; and the proof of that
service was filed with the county court on December 24. The
Nebraska Supreme Court has stated:
         Unlike many state statutes that permit certified mail
      service, § 25-505.01 does not require service to be
      sent to the defendant’s residence or restrict delivery to
      the addressee. But due process requires notice to be
                             - 302 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

      reasonably calculated to apprise interested parties of the
      pendency of the action and to afford them the opportu-
      nity to present their objections.
Doe v. Board of Regents, 280 Neb. 492, 508, 788 N.W.2d 264,
280 (2010). Capital One complied with all of the requirements
of § 25-505.01. The question now is whether the certified mail
service was reasonably calculated to apprise Lehmann of the
pendency of the action.
   In the instant case, Capital One’s complaint and praecipe
for summons were filed on November 30, 2009. The prae-
cipe for summons requested the clerk of the Red Willow
County Court to issue summons for service via certified
mail to Lehmann at her “place of residence” at an address in
McCook. The record reflects that the summons was issued
on November 30. On December 2, Capital One sent the
summons by certified mail to Lehmann in McCook. In her
affidavit, Lehmann states that she was living in McCook
until September 30, when she moved to Oklahoma; this was
2 months before Capital One filed its complaint. The record
does not demonstrate that Lehmann gave Capital One, with
whom she had a credit card account, her forwarding address,
or even made Capital One aware that she was moving.
Lehmann also claims that she did not receive the summons
because of her “separation” from her husband at the time the
complaint and summons were served; however, it is unclear
how Lehmann’s temporary marital or living status affects
Capital One’s reasonable reliance on, presumably, an address
provided to them by Lehmann for the purpose of her main-
taining an account. Accordingly, when Capital One sent the
summons via certified mail on December 2, it sent the sum-
mons to Lehmann’s place of residence as known to Capital
One; and on December 7, the return receipt was signed by
Kurt Lehmann, Lehmann’s legal husband.
   Unlike Ehlers v. Grove, 147 Neb. 704, 24 N.W.2d 866
(1946), where there was a total failure of service of process,
under the circumstances of this case, Lehmann’s right to due
                             - 303 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 CAPITAL ONE BANK v. LEHMANN
                      Cite as 23 Neb. Ct. App. 292

process was not offended because notice was reasonably cal-
culated to apprise her of the pendency of the action and to
afford her the opportunity to present her objections. See Doe
v. Board of Regents, supra. Because there was proper service,
the county court did have personal jurisdiction over Lehmann,
the default judgment was not void for lack of personal jurisdic-
tion, and Lehmann’s motion to vacate an allegedly void judg-
ment on the basis of lack of personal jurisdiction (premised
upon insufficient service of process) should have been denied.
Because our analysis was of a motion to vacate a void judg-
ment, rather than a “special appearance,” we affirm, for differ-
ent reasons, the decision of the district court, which affirmed
the decision of the county court. See Doe v. Board of Regents,
283 Neb. 303, 809 N.W.2d 263 (2012) (appellate court will
affirm lower court’s ruling which reaches correct result, albeit
based on different reasoning).
   Because we are not vacating the default judgment, we need
not address Capital One’s cross-appeal. See Lang v. Howard
County, 287 Neb. 66, 840 N.W.2d 876 (2013) (appellate court
is not obligated to engage in analysis that is not necessary to
adjudicate case and controversy before it).
                         CONCLUSION
   Because the county court had personal jurisdiction over
Lehmann, the default judgment was not void for lack of per-
sonal jurisdiction. Accordingly, we affirm the decision of the
district court, which affirmed the decision of the county court
denying Lehmann’s motion.
                                                    A ffirmed.